EXHIBIT D
From:                               Benson, Leigh Ann
Sent:                               Thursday, April 30, 2020 7:07 AM
To:                                 seth@dereksmithlaw.com
Cc:                                 Walton, David
Subject:                            FW: MEF Cases--Confidentiality Agreements/Proposed Order
Attachments:                        LEGAL 44713034v1 Brady Proposed Stipulated Protective Agreement 2020.02.05.DOCX;
                                    LEGAL 44744847v1 Motion for Confidentiality Order (Ex A. Proposed Stipulated
                                    Protective Order).DOCX; LEGAL 44712251v1 McNulty Proposed Confidentiality and
                                    Protective Agreement 2020.02.05.DOCX


Seth, please see the email below and attached documents.

                        Leigh Ann Benson
                        Associate | Cozen O'Connor
                        One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103
                        P: 215-665-4708 F: 215-701-2002
                        Email | Bio | LinkedIn | Map | cozen.com




From: Benson, Leigh Ann
Sent: Tuesday, February 25, 2020 10:40 AM
To: 'Seth Carson' <seth@dereksmithlaw.com>
Cc: Walton, David <DWalton@cozen.com>; La Rocca, Luke T. <LLaRocca@cozen.com>; 'Sidney Gold'
<sgold@discrimlaw.net>; 'Bill Rieser' <brieser@discrimlaw.net>
Subject: RE: MEF Cases--Confidentiality Agreements/Proposed Order

Seth, please advise as to your review of the confidentiality agreements.

Leigh Ann

                        Leigh Ann Benson
                        Associate | Cozen O'Connor
                        One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103
                        P: 215-665-4708 F: 215-701-2002
                        Email | Bio | LinkedIn | Map | cozen.com




From: Benson, Leigh Ann
Sent: Friday, February 21, 2020 9:09 AM
To: 'Seth Carson' <seth@dereksmithlaw.com>
Cc: Walton, David <DWalton@cozen.com>; La Rocca, Luke T. <LLaRocca@cozen.com>; 'Sidney Gold'
<sgold@discrimlaw.net>; 'Bill Rieser' <brieser@discrimlaw.net>
Subject: RE: MEF Cases--Confidentiality Agreements/Proposed Order

Good morning, Seth. Please advise as to whether you have any changes to the proposed confidentiality agreements and
if you will join in a motion for the Barbounis matter.

Leigh ann
                                                                   1
                       Leigh Ann Benson
                       Associate | Cozen O'Connor
                       One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103
                       P: 215-665-4708 F: 215-701-2002
                       Email | Bio | LinkedIn | Map | cozen.com




From: Benson, Leigh Ann
Sent: Wednesday, February 19, 2020 7:24 AM
To: Seth Carson <seth@dereksmithlaw.com>
Cc: Walton, David <DWalton@cozen.com>; La Rocca, Luke T. <LLaRocca@cozen.com>; Sidney Gold
<sgold@discrimlaw.net>; Bill Rieser <brieser@discrimlaw.net>
Subject: MEF Cases--Confidentiality Agreements/Proposed Order

Seth, we have prepared confidentiality agreements for the McNulty and Brady actions and a proposed confidentiality
order for the Barbounis action. Judges Brody and Kearney ask that the parties enter into private confidentiality
agreements, but Judge Wolson requires that parties submit a motion for a protective order. Please let us know if you
will join such motion and if so we can take the lead on drafting it.

Leigh Ann

                       Leigh Ann Benson
                       Associate | Cozen O'Connor
                       One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103
                       P: 215-665-4708 F: 215-701-2002
                       Email | Bio | LinkedIn | Map | cozen.com




                                                                  2
                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

 CAITRIONA BRADY                                            : CIVIL ACTION NO. 2:19-cv-05082-MAK
                                                            :
                            Plaintiff,                      :
 -vs-                                                       :
                                                            :
 THE MIDDLE EAST FORUM,                                     :
 DANIEL PIPES (individually),                               :
 GREGG ROMAN (individually), and                            :
 MATTHEW BENNETT (individually)                             :
                                                            :
                            Defendants.                     :



               [PROPOSED] STIPULATED CONFIDENTIALITY AGREEMENT

         IT IS HEREBY STIPULATED and AGREED by and between plaintiff Ms. Caitriona

Brady (“Plaintiff” or “Ms. Brady”) and defendant The Middle East Forum (“The Forum” or

“Defendant”) (collectively, the “Parties”) that this Stipulated Confidentiality Agreement be agreed

to as follows:

1.       PURPOSES & SCOPE OF THIS AGREEMENT

         Discovery in this action is likely to involve disclosure of confidential, proprietary, or

private information, the public disclosure of which could adversely affect the business interests of

the parties. See Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994) and In re

Avandia Mktg., Sale Practices & Prod. Liab. Litig., 924 F.3d 662, 671-73 (3d Cir. 2019).

Accordingly, because there is good cause for requiring the confidential treatment of these

documents, the Parties hereby stipulate to and agree to the provisions of The Confidentiality Order.

2.       “CONFIDENTIAL” DESIGNATIONS

         Any party to this litigation and any third-party shall have the right to designate as

“Confidential” and subject to this Order any information, document, or thing, or portion of any



H:\DESKTOP FOLDERS\COURT FILINGS 2\WALTON\2020-06-04\3.1 LEGAL 44713034v1 Brady Proposed Stipulated Protective
Agreement 2020.02.05.DOCX
document or thing: (a) that contains trade secrets, competitively sensitive technical, marketing,

financial, sales or other confidential business information, or (b) information regarding sensitive

issues involving the U.S. government and/or foreign government relations, or (c) that contains

private or confidential personal information, or (d) that contains information received in

confidence from third parties, or (e) which the producing party otherwise believes in good faith to

be entitled to protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure and any

other applicable local rules of the District Court for the Eastern District of Pennsylvania. Any

party to this litigation or any third party covered by this Order, who produces or discloses any

Confidential material, including without limitation any information, document, thing,

interrogatory answer, admission, pleading, or testimony, shall mark the same with the foregoing

or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL - SUBJECT TO DISCOVERY

CONFIDENTIALITY ORDER” (hereinafter “Confidential”).

3.        ATTORNEYS-EYES ONLY DESIGNATIONS

          Any party to this litigation and any third-party shall have the right to designate as

“Attorneys-Eyes Only” and subject to this Order any information, document, or thing, or portion

of any document or thing that contains highly sensitive business, governmental, or personal

information, the disclosure of which is highly likely to cause significant harm to an individual,

government, or to the business or competitive position of the designating party. Any party to this

litigation or any third party who is covered by this Order, who produces or discloses any Attorneys-

Eyes Only material, including without limitation any information, document, thing, interrogatory

answer, admission, pleading, or testimony, shall mark the same with the foregoing or similar

legend:     “ATTORNEYS-EYES ONLY” or “ATTORNEYS-EYES ONLY - SUBJECT TO

DISCOVERY CONFIDENTIALITY ORDER” (hereinafter “Attorneys-Eyes Only” or “AEO”).


                                                          2
H:\DESKTOP FOLDERS\COURT FILINGS 2\WALTON\2020-06-04\3.1 LEGAL 44713034v1 Brady Proposed Stipulated Protective
Agreement 2020.02.05.DOCX
4.       USE OF CONFIDENTIAL MATERIALS

         All Confidential material shall be used by the receiving party solely for purposes of the

prosecution or defense of this action and the prosecution of the following actions pending before

this Court: McNulty v. Middle East Forum, No. 2:19-cv-05029-AB; Barbounis v. Middle East

Forum, No. 2:19-cv-05030-JDW; O’Brien v. Middle East Forum, No. 2:20-cv-00457-JMY;

O’Brien v. Middle East Forum, No. 2:19-cv-06078-PBT; and Middle East Forum v. Barbounis,

No. 2:19-cv-05697, and shall not be used by the receiving party for any business, commercial,

competitive, personal or other purpose, and shall not be disclosed by the receiving party to anyone

other than those set forth in Paragraph 5, unless and until the restrictions herein are removed either

by written mutual agreement of counsel for the parties, or by Order of the Court. It is, however,

understood that counsel for a party may give advice and opinions to his or her client solely relating

to the above-captioned action based on his or her evaluation of Confidential material, provided

that such advice and opinions shall not reveal the content of such Confidential material except by

prior written agreement of counsel for the parties, or by Order of the Court.

5.       DISCLOSURE OF CONFIDENTIAL MATERIALS

         Confidential material and the contents of Confidential material may be disclosed only to

the following individuals under the following conditions:

         5.1      Outside counsel (herein after defined as any attorney at the parties’ outside law

firms) and relevant in-house counsel for the parties;

         5.2      Outside experts or consultants retained by outside counsel for purposes of this

action, provided they have signed a non-disclosure agreement in the form attached hereto as

Exhibit A;



                                                          3
H:\DESKTOP FOLDERS\COURT FILINGS 2\WALTON\2020-06-04\3.1 LEGAL 44713034v1 Brady Proposed Stipulated Protective
Agreement 2020.02.05.DOCX
         5.3      Secretarial, paralegal, clerical, duplicating and data processing personnel of the

foregoing;

         5.4      The Court and court personnel;

         5.5      Any deponent may be shown or examined on any information, document, or thing

designated Confidential if it appears that the witness authored or received a copy of it, was

involved in the subject matter described therein or is employed by the party who produced the

information, document, or thing, or if the producing party consents to such disclosure;

         5.6      Vendors retained by or for the parties to assist in preparing for pretrial discovery,

trial and/or hearings including, but not limited to, court reporters, litigation support personnel, jury

consultants, individuals to prepare demonstrative and audiovisual aids for use in the courtroom or

in depositions or mock jury sessions, as well as their staff, stenographic, and clerical employees

whose duties and responsibilities require access to such materials; and

         5.7      The Parties. In the case of parties that are corporations or other business entities,

“party” shall mean executives who are required to participate in decisions with reference to this

lawsuit.

         Confidential material shall be used only by individuals permitted access to it under this

Paragraph. Confidential material, copies thereof, and the information contained therein, shall not

be disclosed in any manner to any other individual, until and unless (a) outside counsel for the

party asserting confidentiality waives the claim of confidentiality, or (b) the Court orders such

disclosure; (c) the Court rejects the producing party’s Confidential designation.

6.       USE OF CONFIDENTIAL MATERIALS DURING DEPOSITIONS

         With respect to any depositions that involve a disclosure of Confidential material of a party

to this action, such party shall have until thirty (30) days after receipt of the deposition transcript

within which to inform all other parties that portions of the transcript are to be designated
                                                          4
H:\DESKTOP FOLDERS\COURT FILINGS 2\WALTON\2020-06-04\3.1 LEGAL 44713034v1 Brady Proposed Stipulated Protective
Agreement 2020.02.05.DOCX
Confidential or Attorneys-Eyes Only, which period may be extended by agreement of the parties.

No such deposition transcript shall be disclosed to any individual other than the individuals

described in Paragraphs 5.1-5.4 and 5.6 above and the deponent during these thirty (30) days, and

no individual attending such a deposition shall disclose the contents of the deposition to any

individual other than those described in Paragraphs 5.1-5.4 and 5.6 above during said thirty (30)

days. Upon being informed that certain portions of a deposition are to be designated as Confidential

or Attorneys Eyes Only, all parties shall immediately cause each copy of the transcript in its

custody or control to be appropriately marked and limit disclosure of that transcript in accordance

with Paragraphs 4 and 5.

7.       USE OF MATERIALS DESIGNATED AS ATTORNEYS-EYES ONLY

         Material produced and marked as Attorneys-Eyes Only may be disclosed only to counsel

for the receiving party (includes in-house and outside counsel) and to such other persons as counsel

for the producing party agrees in advance or as Ordered by the Court.

8.       OBJECTING TO MATERIALS DESIGNATED AS CONFIDENTIAL OR
         ATTORNEYS-EYES ONLY

         If counsel for a party receiving documents or information designated as Confidential or

Attorneys-Eyes Only hereunder objects to such designation of any or all of such items, the

following procedure shall apply:

         8.1      Counsel for the objecting party shall serve on the designating party or third party a

written objection to such designation, which shall describe with particularity the documents or

information in question and shall state the grounds for objection. Counsel for the designating party

or third party shall respond in writing to such objection within 14 days, and shall state with

particularity the grounds for asserting that the document or information is Confidential or

Attorneys-Eyes Only. If no timely written response is made to the objection, the challenged

                                                          5
H:\DESKTOP FOLDERS\COURT FILINGS 2\WALTON\2020-06-04\3.1 LEGAL 44713034v1 Brady Proposed Stipulated Protective
Agreement 2020.02.05.DOCX
designation will be deemed to be void. If the designating party or nonparty makes a timely response

to such objection asserting the propriety of the designation, counsel shall then confer in good faith

in an effort to resolve the dispute.

         8.2      If a dispute as to a Confidential or Attorneys-Eyes Only designation of a document

or item of information cannot be resolved by agreement, the proponent of the designation being

challenged shall present the dispute to the Court in accordance with applicable local rules of the

District Court for the Eastern District of Pennsylvania and the policies and procedures of the

Honorable Mark A. Kearney before filing a formal motion for an order regarding the challenged

designation. The document or information that is the subject of the filing shall be treated as

originally designated pending resolution of the dispute.

9.       DOCUMENTS FILED UNDER SEAL

         All Requests to seal documents filed with the Court shall comply with Local Civil Rule

5.1.5.

10.      DISCLOSURE OF MATERIALS DESIGNATED CONFIDENTIAL OR
         ATTORNEYS-EYES ONLY DURING TRIAL OR BEFORE THE COURT

         If the need arises during trial or at any Hearing before the Court for any party to disclose

Confidential or Attorneys-Eyes Only information, it may do so only after giving notice to the

producing party and as directed by the Court.

11.      INADVERTENT OR MISTAKEN DISCLOSURE OF CONFIDENTIAL
         MATERIAL

         To the extent consistent with applicable law, the inadvertent or unintentional disclosure of

Confidential Attorneys-Eyes Only material that should have been designated as such, regardless

of whether the information, document or thing was so designated at the time of disclosure, shall

not be deemed a waiver in whole or in part of a party’s claim of confidentiality, either as to the

specific information, document or thing disclosed or as to any other material or information
                                                          6
H:\DESKTOP FOLDERS\COURT FILINGS 2\WALTON\2020-06-04\3.1 LEGAL 44713034v1 Brady Proposed Stipulated Protective
Agreement 2020.02.05.DOCX
concerning the same or related subject matter. Such inadvertent or unintentional disclosure may

be rectified by notifying in writing counsel for all parties to whom the material was disclosed that

the material should have been designated Confidential Attorneys-Eyes Only within a reasonable

time after disclosure. Such notice shall constitute a designation of the information, document or

thing as Confidential Attorneys-Eyes Only under this Discovery Confidentiality Order.

12.      INADVERTENT OR MISTAKEN DISCLOSURE OF PRIVILEGED
         DOCUMENTS

         When the inadvertent or mistaken disclosure of any information, document or thing

protected by privilege or work-product immunity is discovered by the producing party and brought

to the attention of the receiving party, the receiving party’s treatment of such material shall be in

accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or mistaken

disclosure of such information, document or thing shall not by itself constitute a waiver by the

producing party of any claims of privilege or work-product immunity. However, nothing herein

restricts the right of the receiving party to challenge the producing party’s claim of privilege if

appropriate within a reasonable time after receiving notice of the inadvertent or mistaken

disclosure.

13.      DOCUMENTS PREVIOUSLY KNOWN OR PUBLICLY AVAILABLE

         No information that is in the public domain or which is already known by the receiving

party through proper means or which is or becomes available to a party from a source other than

the party asserting confidentiality, rightfully in possession of such information on a non-

confidential basis, shall be deemed or considered to be Confidential material under this Discovery

Confidentiality Order.

14.      RIGHTS TO SEEK RELIEF FROM THE COURT




                                                          7
H:\DESKTOP FOLDERS\COURT FILINGS 2\WALTON\2020-06-04\3.1 LEGAL 44713034v1 Brady Proposed Stipulated Protective
Agreement 2020.02.05.DOCX
         This Discovery Confidentiality Order shall not deprive any party of its right to object to

discovery by any other party or on any otherwise permitted ground. This Discovery Confidentiality

Order is being entered without prejudice to the right of any party to move the Court for

modification or for relief from any of its terms.




15.      SURVIVAL OF ACTION’S TERMINATION

         This Discovery Confidentiality Order shall survive the termination of this action and shall

remain in full force and effect unless modified by an Order of this Court or by the written

stipulation of the parties filed with the Court.

16.      ACTIONS TAKEN AT CONCLUSION OF LITIGATION

         Upon final conclusion of this litigation, each party or other individual subject to the terms

hereof shall be under an obligation to assemble and to return to the originating source all originals

and unmarked copies of documents and things containing Confidential material and to destroy,

should such source so request, all copies of Confidential material that contain and/or constitute

attorney work product as well as excerpts, summaries and digests revealing Confidential material;

provided, however, that counsel may retain complete copies of all transcripts and pleadings

including any exhibits attached thereto for archival purposes, subject to the provisions of this

Discovery Confidentiality Order. To the extent a party requests the return of Confidential material

from the Court after the final conclusion of the litigation, including the exhaustion of all appeals

therefrom and all related proceedings, the party shall file a motion seeking such relief.



DATED June 4, 2020.



                                                          8
H:\DESKTOP FOLDERS\COURT FILINGS 2\WALTON\2020-06-04\3.1 LEGAL 44713034v1 Brady Proposed Stipulated Protective
Agreement 2020.02.05.DOCX
 _____/s/ _________                                               /s/ David J. Walton___________
 Seth D. Carson, Esq.                                      David J. Walton, Esq.
 Derek Smith Law Group, PLLC                               Leigh Ann Benson, Esq.
 1835 Market Street                                        COZEN O’CONNOR
 Suite 2950                                                1650 Market Street
 Philadelphia, PA 19103                                    Suite 2800
 Phone: 215-391-4790                                       Philadelphia, PA 19103
 Attorney for Plaintiff                                    Phone: 215-665-2000
                                                           Attorneys for Defendants The Middle East
                                                           Forum and Gregg Roman



                                                                  /s/ Sidney L. Gold___________
                                                           Sidney L. Gold, Esq.
                                                           Traci M. Greenberg, Esq.
                                                           William Rieser, Esq.
                                                           SIDNEY L. GOLD & ASSOCIATES, PC
                                                           1835 Market Street
                                                           Suite 515
                                                           Philadelphia, PA 19103
                                                           Phone: 215-569-1999
                                                           Attorneys for Defendant Gregg Roman




                                                          9
H:\DESKTOP FOLDERS\COURT FILINGS 2\WALTON\2020-06-04\3.1 LEGAL 44713034v1 Brady Proposed Stipulated Protective
Agreement 2020.02.05.DOCX
                                                   EXHIBIT A




                                                         10
H:\DESKTOP FOLDERS\COURT FILINGS 2\WALTON\2020-06-04\3.1 LEGAL 44713034v1 Brady Proposed Stipulated Protective
Agreement 2020.02.05.DOCX
                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

 CAITRIONA BRADY                                            : CIVIL ACTION NO. 2:19-cv-05082-MAK
                                                            :
                            Plaintiff,                      :
 -vs-                                                       :
                                                            :
 THE MIDDLE EAST FORUM,                                     :
 DANIEL PIPES (individually),                               :
 GREGG ROMAN (individually), and                            :
 MATTHEW BENNETT (individually)                             :
                                                            :
                            Defendants.                     :



        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY STIPULATED
                       CONFIDENTIALITY ORDER

         I, ___________________________________________________ being duly sworn, state
that:

         1.       My present residential address is; ______________________________________

         _______________________________________________________________________

         2.       My present employer is

         _______________________________________________________________________

         and the address of my present employer is

         _______________________________________________________________________

         3.       My present occupation or job description is

         _______________________________________________________________________

        4.     I have received and carefully read the Stipulated Confidentiality Order in the above-
captioned case. I certify that I understand the terms of that Order, recognize that I am bound by
the terms of that Order, and agree to comply with those terms.

        5.     I will hold in confidence and not disclose to anyone not qualified under the
Stipulated Confidentiality Order any material designated CONFIDENTIAL, or any words,
summaries, abstracts or indices of Confidential information disclosed to me. Further, I understand
that unauthorized disclosure of any material designated CONFIDENTIAL, or its substance, may


                                                         11
H:\DESKTOP FOLDERS\COURT FILINGS 2\WALTON\2020-06-04\3.1 LEGAL 44713034v1 Brady Proposed Stipulated Protective
Agreement 2020.02.05.DOCX
constitute contempt of this Court and may subject me to sanctions or other remedies that may be
imposed by the Court and potentially liable in a civil action for damages by the disclosing party.

        6.        I will limit use of Confidential material disclosed to me solely for the purposes of
this action.

        7.     No later than the final conclusion of the case, I will return all Confidential Material
and summaries, abstracts, and indices thereof which come into my possession, and documents or
things which I have prepared relating thereto, to counsel for the party for whom I was employed
or retained.

        (e)    I agree to submit to the jurisdiction for the United States District Court for the
Eastern District of Pennsylvania for the purpose of enforcing the terms of the Stipulated
Confidentiality Order, even if such enforcement proceedings occur after termination of this
action.

         I declare under the penalty of perjury that the foregoing is true and correct.



Signature:



Dated: ___________




                                                         12
H:\DESKTOP FOLDERS\COURT FILINGS 2\WALTON\2020-06-04\3.1 LEGAL 44713034v1 Brady Proposed Stipulated Protective
Agreement 2020.02.05.DOCX
